Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa JP 3576311 B2.
Regarding Claim 11, Hayakawa teaches: A latch assembly (Fig 1) comprising: a striker member (1); a mounting bracket (11) having a frame plate (Fig 1, interior of 11) and a pair of mounting members extending from the frame plate (Fig 1, exterior wings of 11), the frame plate defining a guideway (11A) having an opened end (Fig 1, left end of guideway 11A), a closed end (Fig 1, right end of guideway 11A) opposite the opened end, and a pair of side surfaces (Fig 1, inner surfaces that form the boundary of guideway 11A) extending between the opened end 
Regarding Claim 14, Hayakawa teaches: The latch assembly of claim 11, wherein the latch member includes a catch end (13B) defining an exterior cam surface (Fig 1, outer edge of 13B) transitioning through an apex surface (tip of 13B) to an edge retention surface (inside edge of 13B).
Regarding Claim 16, Hayakawa teaches: The latch assembly of claim 15, wherein the latch member further includes a second lever arm extending from an end of the first lever arm and a pivot bearing inserted at an intersection of the first and second lever arms.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nayani WO 2008061366 A1, in view of Hayakawa JP 3576311 B2 and Kintz US 20080295416 A1. 
Regarding Claim 1, Nayani teaches: A latch mechanism comprising: a frame plate (20) defining a guideway (38) configured to receive a striker member (18), wherein the guideway includes an open end (42) and a closed end (46) opposite the open end; a latch member (34) pivotally connected to the frame plate (Fig 2, latch member 34 pivotably connected to frame 
Regarding Claim 3, Nayani, in view of Hayakawa and  Kintz, teaches: The latch mechanism of claim 1, further comprising an over-mold fitted onto the latch member (Nayani: P0017, L1-L2), the over-mold includes a pivot limiter bumper (Nayani: 66) configured to cooperate with the stop bumper to limit the pivot of the latch member in the open position (Nayani: See Fig 2, pivot limiter bumper 66 abuts against stop bumper 44 while latch member 34 is in the open position, therefore limiting the pivot of the latch member).
Regarding Claim 17, Nayani teaches: A latch mechanism comprising: a frame plate (20) defining a guideway (38) configured to receive a striker member (18), wherein the guideway .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nayani WO 2008061366 A1, in view of Hayakawa JP 3576311 B2 and Kintz US 20080295416 A1, further in view of Portelli US 5308128 A.
Regarding Claim 4, Nayani, in view of Hayakawa and Kintz, teaches: The latch mechanism of claim 3, wherein the latch member includes a first lever arm (Nayani: See Fig 3, first lever arm is the side of the latch that 54 is on) having a catch end (Nayani: See Fig 4, top end of left side of the latch) having an edge retention surface (Nayani: See Fig 2, the side of 71 that 54 is on) configured to retain the striker member (Nayani: See Fig 4).  Nayani does not teach: the over-mold includes a striker retention feature nested onto the edge retention surface. Portelli teaches that it is known in the art to have an over-mold with a striker retention feature (Portelli: Fig 7, 55; Col 2, L68-Col 3, L3). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Nayani, Hayakawa, and Kintz to include a striker retention feature as part of the over-mold to make the engagement of the latch and striker quieter. 
Claim 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nayani WO 2008061366 A1, in view of Hayakawa JP 3576311 B2 and Kintz US 20080295416 A1, further in view of Kleefeldt US 4165112 A.
Regarding Claim 5, Nayani, in view of Hayakawa and Kintz teach all of the claimed limitations of Claim 1. Nayani, in view of Hayakawa and Kintz, doesn’t teach a striker guard inserted into the guideway. Kleefeldt teaches that it is known in the art to insert a striker guard onto the guideway (Kleefeldt: Col 3, L13-L17; Fig 1 striker guard 8, inserted onto walls 9 of guideway 10). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayani, in view of Hayakawa and Kintz, to include the striker guard of Kleefeldt to improve security of the striker in the guideway. 
Regarding Claim 6, Nayani, in view of Hayakawa and Kintz, further in view of Kleedfeldt teaches all of the claimed limitations of Claim 5. Kleefeldt also teaches that it is known in the art to have striker guards that include a pair of side surfaces (Kleefeldt: See annotated Fig 1), . 

    PNG
    media_image1.png
    656
    630
    media_image1.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa JP 3576311 B2, in view of Nayani WO 2008061366 A1 and Portelli US 5308128 A.
Regarding Claim 13, Hayakawa teaches all of the claimed limitations of Claim 11. Hayakawa doesn’t teach an over-mold fitted over the latch member, wherein the over-mold includes a pivot limiter bumper configured to cooperate with the stop bumper to limit the pivot of the latch member in the open position and a striker retention feature configured to engage the striker member in the closed position Nayani teaches that it is known in the art to have an over-mold fitted to the latch member (Nayani: P0017, L1-L2) that includes a pivot limiter bumper (Nayani: 66) that limits the pivot of the latch member in the open position by interacting with a stop bumper (Nayani: See Fig 2, pivot limiter bumper 66 abuts against stop bumper 44 while latch member 34 is in the open position, therefore limiting the pivot of the latch member). Portelli teaches that it is known in the art to have an over-mold with a striker retention feature (Portelli: Fig 7, 55; Col 2, L68-Col 3, L3). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hayakawa to include the teachings of Nayani and Portelli to increase the quietness of the engagement between latch and striker. 
Allowable Subject Matter
Claims 2, 7-10, 12, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675